417 F.2d 1063
John J. BURKE, Appellant,v.INTERNATIONAL BROTHERHOOD OF BOILERMAKERS, IRON SHIPBUILDERS, BLACKSMITHS, FORGERS AND HELPERS, and Local No. 6, thereof, Appellees.
No. 22486.
United States Court of Appeals Ninth Circuit.
October 6, 1969.

Richard Gladstein (argued) and Norman Leonard, of Gladstein, Andersen, Leonard & Sibbett, San Francisco Cal., for appellant.
Donald C. Carroll (argued) and Charles P. Scully, San Francisco, Cal., John J. Blake, Kansas City, Kan., for appellees.
Before ELY and CARTER, Circuit Judges, and POWELL, District Judge*.
PER CURIAM:


1
This appeal is from a judgment of dismissal of appellant's complaint in which he asked for reinstatement in appellee union. His union trial resulted in a finding of guilty and a sentence of indefinite suspension. The trial judge in his able opinion1 detailed the facts and contentions of the parties. We adopt his conclusions and affirm.


2
Burke was assistant business manager of Local 6 of International Brotherhood of Boilermakers etc., appellee. His and other locals had voted in a referendum on a contract with Pacific Coast shipbuilders. Burke claimed there were irregularities in the voting. The contracts had been printed and were ready for delivery.


3
Burke, without authority but in a good faith attempt to thwart the delivery of the contract until the claimed vote irregularities were investigated, picked up and retained all of the printed copies of the contract. At first he refused to return them. After keeping them for about 24 hours and following some pressure on appellant they were returned.


4
Appellant was charged by the International with taking the contracts without authority in violation of the International Constitution, Article XVII, Section 1 (e), (f), (g), (k) and (l). He was tried by a panel of International officers. The trial court found the union trial (Ex. 21) was not violative of the rights of the appellant as guaranteed by 29 U.S.C. § 411(a) (1), (2) and (5). From the record before us we find no basis to conclude that the facts as found were clearly erroneous. (Rule 52 F.R. Civ.P.).


5
Affirmed.



Notes:


*
 Charles L. Powell, United States District Judge for the Eastern District of Washington, sitting by designation


1
 Burke v. International Bro. of Boilermakers, etc., 302 F. Supp. 1345 (N.D. Cal.1969)